Citation Nr: 1336127	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-46 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for major depressive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.D.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991, from February to October 2003, and from September 2006 to December 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office), which granted the Veteran's claim for service connection for major depressive disorder, not otherwise specified, and assigned an initial 10 percent rating.  In an interim December 2009 rating decision, the initial rating was increased to 50 percent.  In April 2012, the matter was remanded to fulfill the Veteran's request for a Travel Board hearing.  In October 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the claims file.  At the Board hearing, the Veteran waived initial RO consideration of the evidence that had been submitted since the most recent [October 2010] statement of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Regarding the Veteran's major depressive disorder, at the October 2012 Board hearing the Veteran testified that his depressive disorder affects his ability to work on a daily basis as it makes it hard for him to function, and he was recently moved to a different department because he was having a lot of problems with anxiety and stress.  He testified that his antidepressant medication causes him to be very drowsy, which he believes makes it dangerous for him to drive including to and from work.  He also testified that he has sporadic suicidal ideation and hears voices passively telling him to hurt himself, and he always feels paranoid and on guard as if he will be attacked.  He testified that he wakes up five or six times per night and he paces throughout his house in the morning, and as a result he often feels as if he never slept.  He testified that he has flashbacks and nightmares of his combat experiences.  By contrast, at the June 2009 VA examination he reported only passive thoughts of suicide in the past though he currently had none, he reported being able to sleep for 8 to 9 hours per night with medications, and he reported no obsessive or ritualistic behavior.  The June 2009 examiner opined that the Veteran's depressive disorder symptoms were not severe enough to interfere with his occupational and social functioning.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The October 2012 testimony arguably advances an implicit claim that the major depressive disorder is more severe than shown on the 2009 VA examination.  To fully assist the Veteran, a more current examination is appropriate.

Additionally, a review of the claims file found that the most recent complete VA treatment records in evidence (including in Virtual VA) are from December 2011, indicating that there may be additional VA treatment records not yet associated with the claims file.  The Board notes the Veteran's testimony that he regularly attends group therapy in addition to appointments with his treating psychiatrist every three weeks, which would indicate that there are outstanding treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claim on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records of any (and all) pertinent VA treatment records since December 2011.  

2.  The RO should then arrange for an appropriate examination of the Veteran to ascertain the current severity of his service-connected psychiatric disability.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of all potential VA rating criteria for psychiatric disabilities.  A Global Assessment of Functioning (GAF) score should be reported. 

3.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

